Case 1:20-cv-05914-AT Document 46 Filed 12/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Morgan Stanley Data Security Litigation

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 12/10/2020

 

20 Civ. 5914 (AT)

ORDER

The Court has reviewed the pre-motion letters submitted by the parties. ECF Nos. 41,

45. Accordingly:

PWN

SO ORDERED.

Dated: December 10, 2020
New York, New York

Defendant’s request to file a motion to dismiss is GRANTED;
By January 14, 2021, Defendant shall file its motion to dismiss;
By February 4, 2021, Plaintiffs shall file their opposition; and
By February 18, 2021, Defendant shall file its reply, if any.

O4-

 

ANALISA TORRES
United States District Judge
